Case 1:19-cr-00780-LAK Document 83 Filed 09/01/21 Page 1 of 1

 

a a on ae

 

 

 

 

‘USDC SDNY _
| DOCUMENT |
LY FILED }]
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #: 4
we eee x ATE FILED:_7 ;
UNITED STATES OF AMERICA, . :
-against- 19-cr-0780 (LAK)
SYLVIA ASH,
Defendant.

ORDER

LEwIs A. KAPLAN, District Judge.

This case is set for trial commencing on November 30, 2021. Counsel should

assume that it will not be postponed further. Proposed voir dire questions and requests to charge
shail be filed no later than November 9, 2021.

SO ORDERED,

Dated: September 1, 2021

/s/ Lewis A. Kaplan /BT

Lewis A. Kaplan
United States District Judge
